| iLANDRIEU, Judge,
concurring.
A legal verdict was returned on count 1 and, clearly, that count is not subject to retrial. As to the other counts, retrial is beyond the State’s power once the jury is discharged. However, based on the relator’s motion for a new trial, he may be retried on those counts (counts 3 & 4) for which, despite verdict sheets indicating that the jury found otherwise, he was pronounced guilty by the trial court of the lesser included charge. Because no lawful verdict was returned on those counts, double jeopardy is not implicated and the relator may be retried as charged.